Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-7, 9-16, 18-22 and 24-25 are allowed.
The following is an examiner’s statement of reasons for allowance: With respect to independent claim 1, no prior art of record teaches to receive a prefetch request from a core of the processor, the prefetch request to prefetch data from a second level of memory included in a hierarchical arrangement of memory coupled with the processor, the data to be prefetched to a first level of memory included in the hierarchical arrangement of memory, the prefetch request to indicate an amount of data to prefetch that is greater than a data capacity of a cache line utilized by the core, the first level of memory to include dynamic random access memory (DRAM) and the second level of memory to include a byte addressable non-volatile memory, and send one or more access requests to a controller of the second level of memory to cause the data indicated in the prefetch request to be stored to the first level of memory. The closest prior art of record, Cheriton, US PGPub 2016/0291891, teaches to receive a prefetch request from a core of the processor, the prefetch request to prefetch data from a second level of memory included in a hierarchical arrangement of memory coupled with the processor, the first level of memory to include dynamic random access memory (DRAM) and the second level of memory to include a byte-addressable memory, but fails to teach that the prefetch requests indicates an amount of data to prefetch that is greater than a data capacity of a cache line .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A DARE whose telephone number is (571)272-4069.  The examiner can normally be reached on M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/RYAN DARE/Examiner, Art Unit 2136                                                                                                                                                                                                        
/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136